Exhibit 10.2

 

SECOND AMENDMENT TO FORBEARANCE AGREEMENT

 

This SECOND AMENDMENT TO FORBEARANCE AGREEMENT (this “Second Amendment”) is
entered into as of May 15, 2009, by and among Station Casinos, Inc. (the
“Borrower”), certain subsidiaries of the Borrower party hereto (the “Guarantors”
and, together with the Borrower, the “Loan Parties”), FCP Holdings, Inc. (“FCP
Holding”), Fertitta Partners LLC (“Fertitta Partners”), FCP Voteco, LLC (“FCP
Voteco” and, together with FCP Holding and Fertitta Partners, the “Holding
Companies”, with the Holding Companies and the Loan Parties collectively
referred to as the “Credit Parties”), the Lenders (as defined below) party
hereto, and Deutsche Bank Trust Company Americas, as administrative agent for
the Lenders and the other Secured Parties (in such capacity, the “Administrative
Agent”). Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement. Certain
capitalized terms used herein are defined in Section 2(e) of the Forbearance
Agreement referred to below (as modified hereby).

 

RECITALS

 

WHEREAS, the Borrower and various financial institutions (the “Lenders”) are
parties to that certain Credit Agreement, dated as of November 7, 2007 (the
“Credit Agreement”), pursuant to which, among other things, the Lenders have
agreed, subject to the terms and conditions set forth in the Credit Agreement,
to make certain loans and other financial accommodations to the Borrower;

 

WHEREAS, the Borrower, the Guarantors, the Holding Companies and the
Administrative Agent are parties to that certain Forbearance Agreement; Waiver;
and First Amendment to the Credit agreement, dated as of March 2, 2009 (as
modified by the First Amendment (referred to below), the “Forbearance
Agreement”);

 

WHEREAS, the Borrower, the Guarantors, the Holding Companies and the
Administrative Agent are parties to that certain First Amendment to Forbearance
Agreement, dated as of April 14, 2009 (the “First Amendment”);

 

WHEREAS, pursuant to the Forbearance Agreement, the Lenders agreed, subject to
the terms and conditions set forth therein, to (i) grant a limited waiver with
respect to each Potential Pre-Forbearance Default (as defined therein),
(ii) forbear from exercising their default-related rights, remedies, powers and
privileges against the Borrower and the other Credit Parties solely with respect
to the Potential Specified Defaults (as defined therein) and (iii) amend certain
provisions of the Credit Agreement, in each case as more fully described
therein; and

 

WHEREAS, the Credit Parties have requested, and the Lenders have agreed, subject
to the terms and conditions of this Second Amendment, to modify the Forbearance
Agreement as provided herein; and

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1.           Confirmation by the Borrower of Obligations.  The Borrower
and each other Credit Party acknowledge and agree that as of May 14, 2009, the
respective aggregate principal balances of the Loans as of such date and
aggregate face amount of Letters of Credit were as follows (such amounts, in the
aggregate, the “Existing Principal and Letters of Credit”):

 

1

--------------------------------------------------------------------------------


 

Term Loans:

 

$

246,875,000.00

 

 

 

 

 

Revolving Credit Loans:

 

$

628,236,586.15

 

 

 

 

 

Swing Line Loans:

 

$

0

 

 

 

 

 

Letters of Credit:

 

$

10,184,203.00

 

 

The Borrower and each other Credit Party acknowledge and agree that as of
May 14, 2009, the aggregate amount of accrued and unpaid interest on the Term
Loans, Revolving Credit Loans and Swing Line Loans is $1,096,336.95 (the
“Existing Interest”), the aggregate amount of accrued and unpaid commitment fees
payable pursuant to Section 2.09(a) of the Credit Agreement is $17,730.67 (the
“Existing Commitment Fees”), the aggregate amount of accrued and unpaid letter
of credit fees payable pursuant to Section 2.03(h) of the Credit Agreement is
$34,464.96 (the “Existing LC Fees”) and the aggregate amount of accrued and
unpaid letter of credit fronting fees payable pursuant to Section 2.03(i) of the
Credit Agreement is $1,500.00 (the “Existing LC Fronting Fees” and, together
with the Existing Principal and Letters of Credit, the Existing Interest, the
Existing Commitment Fees and the Existing LC Fees, the “Outstanding
Indebtedness”).  The foregoing amounts do not include other fees, expenses and
other amounts which are chargeable or otherwise reimbursable under the Credit
Agreement and the other Loan Documents.  None of the Borrower or the other
Credit Parties has any rights of offset, defenses, claims or counterclaims with
respect to any of the Obligations and each of the Loan Parties are jointly and
severally obligated with respect thereto (and each of the Holding Companies are
jointly and severally obligated with respect thereto), in each case in
accordance with the terms of the applicable Loan Documents.

 

SECTION 2.  Amendments to the Forbearance Agreement.  Effective as of the Second
Amendment Effective Date (as defined below), the following provisions of the
Forbearance Agreement shall be modified as set forth below:

 

(a)    The definition of “Other Credit Party Forbearance Period” appearing in
Section 2(e) of the Forbearance Agreement is amended by (i) deleting the text
“May 15, 2009” appearing in clauses (iv) of said definition, and inserting the
text “May 29, 2009” in lieu thereof, and (ii) deleting clause (xii) of said
definition in its entirety and inserting the following new clause (xii) in lieu
thereof:

 

“(xii) any amendment or modification to (other than amendments or modifications
that are not, either individually or in the aggregate, adverse to the interests
of the Lenders), or termination of, that certain Forbearance Agreement, dated as
of March 2, 2009 (as modified by each of the First Notes Forbearance Amendment
and the Second Notes Forbearance Amendment (referred to below), the “Notes
Forbearance Agreement”), that certain Amendment to Forbearance Agreement, dated
as of April 14, 2009 (the “First Notes Forbearance Amendment”) or that certain
Amendment No. 2 to Forbearance Agreement, dated as of May 15, 2009 (the “Second
Notes Forbearance Amendment”), in each case, among the Borrower and the holders
of Existing Notes party thereto, with respect to all defaults that have arisen
(or may arise prior to May 29, 2009) under the Existing Notes Indentures (as a
result the failure to pay scheduled interest on the Existing Notes when and as
due or otherwise).”.

 

(b)    Section 4(l) of the Forbearance Agreement is amended by deleting said
Section in its entirety and inserting the following text in lieu thereof:

 

“(l) Payments to Trustee, Agent or any of the Holders of the Existing Notes.
During each Applicable Forbearance Period, no Credit Party shall make any
payment to or for the benefit of the trustee, agent or any of the holders of the
Existing Notes under any Existing Notes Indentures in the form of a consent fee,
waiver fee or forbearance fee,

 

2

--------------------------------------------------------------------------------


 

or otherwise (other than (x) fees and expenses payable to legal and financial
advisors which the Borrower is contractually obligated to reimburse as of the
Second Amendment Effective Date (as defined in the Second Notes Forbearance
Amendment) and (y) trustee and similar fees and expenses payable to the trustee
under each Existing Notes Indenture (in its capacity as such) in accordance with
the terms of the Existing Notes Indentures), without the express written consent
of the Required Lenders.”.

 

(c)    Exhibit B to the Forbearance Agreement is amended by deleting the text
“May 15, 2009” appearing in clause (v) and clause (vii) of said Exhibit, and
inserting the text “May 29, 2009” in lieu thereof.

 

SECTION 3.                                Representations, Warranties And
Covenants Of The Borrower and The Other Credit Parties.

 

To induce the Lenders and the Administrative Agent to execute and deliver this
Second Amendment, each of the Borrower and the other Credit Parties represents,
warrants and covenants that:

 

(a)    Organization and Powers. Each Credit Party (a) is a corporation, limited
liability company or limited partnership, duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and (ii) execute and
deliver this Second Amendment, and perform its obligations under this Second
Amendment and the Forbearance Agreement (as modified hereby), (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, orders, writs,
injunctions and orders, and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

(b)    Authorization of Agreement; No Conflict. The execution and delivery of
this  Second Amendment, and the performance of this Second  Amendment and the
Forbearance Agreement (as modified hereby), by each Credit Party is within such
Credit Party’s corporate or other powers, has been duly authorized by all
necessary corporate or other organizational action, and does not and will not
(a) contravene the terms of any of such Credit Party’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than Permitted Liens), or require any payment to be
made under (i) (x) any Existing Notes Documentation or (y) any other Contractual
Obligation to which such Credit Party is a party or affecting such Credit Party
or the properties of such Credit Party or any of its Subsidiaries or (ii) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Loan Party or its property is subject; or
(c) violate any material Law.

 

(c)    Governmental Consents. No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Second Amendment or the Forbearance Agreement
(as modified hereby) or (b) the exercise by the Administrative Agent or any
Lender of its rights under this Second Amendment or the Forbearance Agreement
(as modified hereby), except for those approvals, consents, exemptions,
authorizations or other actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.

 

3

--------------------------------------------------------------------------------


 

(d)    Binding Obligation. This Second Amendment has been duly executed and
delivered by each Credit Party.  Each of this Second Amendment and the
Forbearance Agreement (as modified hereby) constitutes a legal, valid and
binding obligation of such Credit Party, enforceable against each such Credit
Party in accordance with its terms, except as such enforceability may be limited
by Debtor Relief Laws and by general principles of equity.

 

(e)    Incorporation of Representations and Warranties and Covenants from Loan
Documents. Except with respect to the Potential Pre-Forbearance Defaults and the
Permitted Exceptions, the representations and warranties contained in the Credit
Agreement and each of the other Loan Documents are and will be true, correct and
complete in all material respects on and as of the Second Amendment Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true, correct and complete in all material
respects on and as of such earlier date, and each of the agreements and
covenants in the Credit Agreement and the other Loan Documents is hereby
reaffirmed with the same force and effect as if each were separately stated
herein and made as of the date hereof.

 

(f)     Absence of Default.  As of the Second Amendment Effective Date,
(x) after giving effect to the Second Amendment, no Default or Event of Default
has occurred or is continuing under the Credit Agreement or any other Loan
Document (other than a Potential Specified Default referred to in item (ii) of
Exhibit B to the Forbearance Agreement with respect to the Test Period ended
March 31, 2009) and (y) except solely with respect to the Specified Events
described in item (ii) of Exhibit A to the Forbearance Agreement as to each
issue of Existing Notes, no “Default” or “Event of Default” (as those terms are
defined in the Existing Notes Indentures) has occurred or is continuing in
respect of the Existing Notes.

 

(g)    Collateral. The Lenders’ and the Administrative Agent’s security
interests in the Collateral (to the extent required pursuant to the Collateral
and Guaranty Requirement) continue to be valid, binding, and enforceable
first-priority security interests which secure the Obligations (subject only to
the Permitted Liens).

 

(h)    True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of any Credit Party in writing to the Administrative
Agent or any Lender for purposes of or in connection with this Second Amendment,
the First Amendment, the Forbearance Agreement (as modified hereby), the Notes
Forbearance Agreement, the First Notes Forbearance Amendment, the Second Notes
Forbearance Amendment or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of any Credit Party in writing to the Administrative Agent or any
Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.

 

SECTION 4.           Ratification of Liabilities, etc..  (a) Each of the
Borrower and the other Credit Parties hereby ratifies and reaffirms all of its
payment and performance obligations and obligations to indemnify, contingent or
otherwise, under this Second Amendment, the Forbearance Agreement (as modified
hereby) and each other Loan Document to which such Person is a party, and each
such party hereby ratifies and reaffirms its grant of Liens on its properties
pursuant to such Loan Documents to which it is a party as security for the
Obligations, and confirms and agrees that such Liens hereafter secure all of the
Obligations.  Each Guarantor acknowledges the effectiveness and continuing
validity of the Guaranty and its liability for the Obligations pursuant to the
terms of the Guaranty and that such Obligations are without defense, setoff and
counterclaim.

 

4

--------------------------------------------------------------------------------


 

(b)           Each Credit Party (i) acknowledges receipt of a copy of this
Second Amendment and all other agreements, documents and instruments executed
and/or delivered in connection herewith, (ii) consents to the terms and
conditions of same without prejudice to any Credit Party’s liability pursuant to
any of the Loan Documents, (iii) agrees and acknowledges that each of the Loan
Documents remains in full force and effect, that such Credit Party’s obligations
thereunder are without defense, setoff and counterclaim and that each of the
Loan Documents is hereby ratified and confirmed, and (iv) ratifies and reaffirms
each waiver of such Credit Party set forth in the Loan Documents to which it is
a party.

 

SECTION 5.           Reference To And Effect Upon The Credit Agreement. 
(a) Except as expressly modified by the Forbearance Agreement (as modified by
this Second Amendment), all terms, conditions, covenants, representations and
warranties contained in the Credit Agreement and other Loan Documents, and all
rights of the Lenders and the Administrative Agent and all of the Obligations,
shall remain in full force and effect.  Each of the Borrower and the other
Credit Parties hereby confirms that no such party has any right of setoff,
recoupment or other offset with respect to any of the Obligations.

 

(b) Except as expressly set forth herein, the effectiveness of the Forbearance
Agreement (as modified by this Second Amendment) shall not directly or
indirectly (i) create any obligation to make any further Loans or issue any
Letters of Credit after the Second Amendment Effective Date, (ii) create any
obligation to continue to defer any enforcement action after the occurrence of
any Forbearance Default, (iii) constitute a consent or waiver of any past,
present or future violations, including Defaults and Events of Default, of any
provisions of the Credit Agreement or any other Loan Documents, (iv) amend,
modify, prejudice or operate as a waiver of any provision of the Credit
Agreement or any other Loan Documents or any right, remedy, power or privilege
of the Lenders and/or the Administrative Agent, (v) constitute a consent to any
merger or other transaction or to any sale, restructuring or refinancing
transaction, or (vi) constitute a course of dealing or other basis for altering
any Obligations or any other contract or instrument.  Except as expressly set
forth in the Forbearance Agreement (as modified by this Second Amendment), each
of the Administrative Agent and each Lender reserves all of its rights,
remedies, powers and privileges under the Credit Agreement, the other Loan
Documents, applicable law and/or equity. All of the provisions of the Credit
Agreement and the other Loan Documents are hereby reiterated, and if ever waived
(other than pursuant to the Limited Waiver in the Forbearance Agreement (as
modified hereby) or hereafter in writing), are hereby reinstated. 
Notwithstanding any other provision in the Forbearance Agreement (as modified by
this Second Amendment), it is understood and agreed that during the Borrower
Forbearance Period, notwithstanding the Borrower’s inability to make the
statements required by Section 4.02 of the Credit Agreement (or in any Request
for Credit Extension required thereby), solely to the extent excused pursuant to
the last sentence of Section 2(d) of the Forbearance Agreement (as modified
hereby), but subject to all other terms and conditions contained in the Credit
Agreement and Section 2(d) of the Forbearance Agreement (as modified hereby)
(including the Cash Collateralization of Letters of Credit), any L/C Issuer may
issue, renew, extend or replace Letters of Credit and the Borrower shall be
permitted to incur L/C Borrowings (and the Revolving Credit Lenders agree to
make such L/C Advances), provided that the Revolving Credit Exposure of the
Revolving Credit Lenders is not increased after giving effect to such issuance,
renewal, extension or replacement of any such Letter of Credit or the incurrence
of such L/C Borrowings.

 

(c) From and after the Second Amendment Effective Date, (i) the term
“Forbearance Agreement” in the Forbearance Agreement, and all references to the
Forbearance Agreement in any Loan Document shall mean the Forbearance Agreement
as modified by this Second Amendment, (ii) the term “Agreement” in the Credit
Agreement, and all references to the Credit Agreement in any Loan Document shall
mean the Credit Agreement as modified by the Forbearance Agreement (as modified
hereby), and (ii) the term “Loan Document” in the Credit Agreement and the other
Loan Documents shall include, without limitation, this Second Amendment, the
First Amendment, the Forbearance Agreement (as

 

5

--------------------------------------------------------------------------------


 

modified hereby) and any agreements, instruments and other documents executed
and/or delivered in connection herewith.

 

(d) This Second Amendment, the First Amendment and the Forbearance Agreement (as
modified by this Second Amendment) shall not be deemed or construed to be a
satisfaction, reinstatement, novation or release of the Credit Agreement or any
other Loan Document.

 

SECTION 6.           The Borrower’s Release and Duty to Indemnify for Assigned
Claims.  By its execution hereof and in consideration of the mutual covenants
contained herein and other accommodations granted to the Credit Parties
hereunder, each Credit Party, on behalf of itself and each of its Subsidiaries,
and its or their successors, assigns and agents, hereby expressly forever
waives, releases and discharges any and all claims (including, without
limitation, cross-claims, counterclaims, and rights of setoff and recoupment),
causes of action (whether direct or derivative in nature), demands, suits,
costs, expenses and damages (collectively, the “Claims”) any of them may have or
allege to have as of the date of this Second Amendment (and all defenses that
may arise out of any of the foregoing) of any nature, description, or kind
whatsoever, based in whole or in part on facts, whether actual, contingent or
otherwise, now known, unknown, or subsequently discovered, whether arising in
law, at equity or otherwise, against the Administrative Agent or any Lender that
has executed this Second Amendment (other than a Non-Funding Lender), their
respective affiliates, agents, principals, managers, managing members, members,
stockholders, “controlling persons” (within the meaning of the United States
federal securities laws), directors, officers, employees, attorneys,
consultants, advisors, agents, trusts, trustors, beneficiaries, heirs, executors
and administrators of each of the foregoing (collectively, the “Released
Parties”) arising out of this Second Amendment, the First Amendment, the
Forbearance Agreement, the Credit Agreement, the other Loan Documents, the
Credit Facilities Term Sheet, the Bank Solicitation Statement and any or all of
the actions and transactions contemplated hereby or thereby, including any
actual or alleged performance or non-performance of any of the Released Parties
(other than a Non-Funding Lender) hereunder or under the Loan Documents.  Each
Credit Party hereby acknowledges that the agreements in this Section 6 are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Claims.  In entering into this Second Amendment,
each Credit Party expressly disclaims any reliance on any representations, acts,
or omissions by any of the Released Parties and hereby agrees and acknowledges
that the validity and effectiveness of the releases set forth above does not
depend in any way on any such representation, acts and/or omissions or the
accuracy, completeness, or validity thereof.  Notwithstanding the foregoing,
(x) no Non-Funding Lender shall have any rights or benefits under this Section 6
and none of the releases, waivers or other assurances provided by the Credit
Parties shall apply to any Claims of the Credit Parties against Non-Funding
Lenders, who shall remain fully liable for their obligations to the Credit
Parties thereunder and (y) nothing set forth in this Section 6 is intended to,
nor shall anything set forth in this Section 6 be construed to, release any
Claim that any Credit Party may hold against any Released Party in its capacity
as a lender, adviser or agent under: (i) the Casino Sale Leaseback Transaction,
(ii) the CMBS Facility and CMBS Loan Documents, including the loans made
thereunder, (iii) Land Loan Documents, including the loans made thereunder, or
(iv) the Head Office Sale Leaseback Transaction.  The provisions of this
paragraph shall survive the termination or expiration of each Applicable
Forbearance Period and the termination of the Loan Documents and the payment in
full of all Obligations of the Credit Parties under or in respect of the Credit
Agreement and other Loan Documents and all other amounts owing thereunder.

 

SECTION 7.           Construction. This Second Amendment and all other
agreements and documents executed and/or delivered in connection herewith have
been prepared through the joint efforts of all of the parties hereto. Neither
the provisions of this Second Amendment or any such other agreements and
documents nor any alleged ambiguity therein shall be interpreted or resolved
against any party on the ground that such party or its counsel drafted this
Second Amendment or such other agreements and documents, or based on any other
rule of strict construction.  Each of the parties hereto represents and

 

6

--------------------------------------------------------------------------------


 

declares that such party has carefully read this Second Amendment, the
Forbearance Agreement and all other agreements and documents executed in
connection herewith and therewith, and that such party knows the contents hereof
and thereof and signs the same freely and voluntarily.  The parties hereto
acknowledge that they have been represented by legal counsel of their own
choosing in negotiations for and preparation of this Second Amendment and all
other agreements and documents executed in connection herewith and that each of
them has read the same and had their contents fully explained by such counsel
and is fully aware of their contents and legal effect.

 

SECTION 8.           Counterparts.  This Second Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this Second Amendment by
delivering by facsimile or other electronic transmission a signature page of
this Second Amendment signed by such party, and any such facsimile or other
electronic signature shall be treated in all respects as having the same effect
as an original signature.

 

SECTION 9.           Severability.  The invalidity, illegality, or
unenforceability of any provision in or obligation under this Second Amendment
in any jurisdiction shall not affect or impair the validity, legality, or
enforceability of the remaining provisions or obligations under this Second
Amendment or of such provision or obligation in any other jurisdiction.

 

SECTION 10.Further Assurances.  The Borrower and each other Credit Party agrees
to, and to cause any other Credit Party to, take all further actions and execute
all further documents as the Administrative Agent may from time to time
reasonably request to carry out the transactions contemplated by this Second
Amendment, the Forbearance Agreement (as modified hereby) and all other
agreements executed and delivered in connection herewith and therewith. Any
failure to comply with the agreements in this Section 10 shall be an Event of
Default for all purposes of the Credit Agreement if such failure has not been
remedied or waived within 5 Business Days after the Borrower’s receipt of notice
from the Administrative Agent.

 

SECTION 11.         Section Headings.  Section headings in this Second Amendment
are included herein for convenience of reference only and shall not constitute
part of this Second Amendment for any other purpose.

 

SECTION 12.         Notices.  All notices, requests, and demands to or upon the
respective parties hereto shall be given in accordance with the Credit
Agreement.

 

SECTION 13.         Governing Law.  This Second Amendment and the rights and
obligations of the parties under this Second Amendment shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

SECTION 14.         Acknowledgements.  Each Credit Party hereby acknowledges
that:

 

(a)    it has carefully read and fully understood all of the terms and
conditions of this Second Amendment ;

 

(b)    it has consulted with, or had a full and fair opportunity to consult
with, and has been advised by fully competent counsel in the negotiation,
execution and delivery of this Second Amendment;

 

7

--------------------------------------------------------------------------------


 

(c)             it has had a full and fair opportunity to participate in the
drafting of this Second Amendment and that no provision of this Second Amendment
shall be construed against or interpreted to the disadvantage of any party
hereto by any court or other governmental or judicial authority by reason of any
party hereto having or being deemed to have structured, dictated or drafted such
provision;

 

(d)            it is freely, voluntarily, knowingly and intelligently entering
into this Second Amendment;

 

(e)             none of the Lenders or the Administrative Agent has a fiduciary
relationship to any Credit Party, and the relationship between the
Administrative Agent and the Lenders, on the one hand, and the Credit Parties,
on the other, is solely that of creditor and debtor; and

 

(f)               no joint venture exists among the Credit Parties, the
Administrative Agent and the Lenders.

 

SECTION 15.   Effectiveness.               This Second Amendment shall become
effective at the time (the “Second Amendment Effective Date”) that all of the
following conditions precedent have been satisfied as determined by the
Administrative Agent in its sole discretion:

 

(a)             Agreement. The Administrative Agent shall have received duly
executed signature pages for this Second Amendment signed by the Borrower, each
other Credit Party, the Required Lenders and the Revolving Credit Lenders (which
shall be at least three in number) holding more than 50% of the Revolving Credit
Commitments.

 

(b)            Due Authorization. The Administrative Agent shall have received
resolutions from each Credit Party evidencing the corporate or similar authority
of such Credit Party to execute and deliver this Second Amendment, and perform
its obligations under this Second Amendment and the Forbearance Agreement (as
modified hereby), and, as applicable, all other agreements and documents
executed in connection therewith.

 

(c)             Accuracy of Representations. The representations and warranties
contained in Section 3 of this Second Amendment are and will be true, correct
and complete in all material respects on and as of the Second Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.

 

(d)            Opinions.  The Administrative Agent shall have received opinions
of counsel to the Credit Parties as to the transactions contemplated hereby in
form and substance reasonably acceptable to the Administrative Agent.

 

(e)             Notes Forbearance Agreement. The Administrative Agent shall have
received a copy of the Second Notes Forbearance Amendment, duly executed by the
Borrower and the trustees for the holders of the Existing Notes, on terms
satisfactory to the Administrative Agent, and the Notes Forbearance Agreement
(as modified by the Second Notes Forbearance Amendment) shall be in full force
and effect.

 

(f)               Other Fees.  The Borrower shall have paid (x) all the
reasonable fees, expenses and disbursements of White & Case LLP, Simpson
Thacher & Bartlett, the Lender Financial Advisor and a single legal counsel to
each Agent which delivers its original or facsimile signature page to

 

8

--------------------------------------------------------------------------------


 

this Second Amendment to the Administrative Agent or its designee no later than
12:00 Noon (New York City time) on May 15, 2009, and for which invoices (subject
to redaction to protect privileges or other confidential communications) have
been presented to the Borrower and (y) an “evergreen” retainer of  (i) $125,000
to White & Case LLP (or such lesser amount such that after all payments under
this Section 17(f), White & Case LLP hold an “evergreen” retainer of $125,000)
and (ii) $125,000 to Simpson Thacher & Bartlett (or such lesser amount such that
after all payments under this Section 17(f), Simpson Thacher & Bartlett hold an
“evergreen” retainer of $125,000).

 

SECTION 18.   Assignments; No Third Party Beneficiaries.                This
Second Amendment and the Forbearance Agreement (as modified hereby) shall be
binding upon and inure to the benefit of the Borrower, the other Credit Parties,
the Lenders, the Administrative Agent and their respective successors and
assigns; provided, that neither the Borrower nor any other Credit Party shall be
entitled to delegate any of its duties hereunder or thereunder and shall not
assign any of its rights or remedies set forth in this Second Amendment or the
Forbearance Agreement (as modified hereby) without the prior written consent of
the Administrative Agent in its sole discretion. No Person other than the
parties hereto and their permitted successors and assigns, shall have any rights
hereunder or be entitled to rely on this Second Amendment or the Forbearance
Agreement (as modified hereby) and all third-party beneficiary rights are hereby
expressly disclaimed.

 

SECTION 19.   Amendments.               This Second Amendment constitutes a
“Loan Document” for purposes of the Credit Agreement and the other Loan
Documents.  No provision of this Second Amendment may be amended, modified,
waiver or supplemented, except as provided in Section 10.01 of the Credit
Agreement.

 

SECTION 20.   Final Agreement.  This Second Amendment, the First Amendment, the
Forbearance Agreement, the Credit Agreement, the other Loan Documents, and the
other written agreements, instruments, and documents entered into in connection
herewith and therewith (collectively, the “Credit Support Documents”) set forth
in full the terms of agreement between the parties hereto and thereto and are
intended as the full, complete, and exclusive contracts governing the
relationship between such parties, superseding all other discussions, promises,
representations, warranties, agreements, undertakings and understandings between
the parties with respect thereto.  No term of the Credit Support Documents may
be amended, restated, waived or otherwise modified except in a writing signed by
the party against whom enforcement of the modification, amendment, or waiver is
sought, unless otherwise provided in the applicable Credit Support Documents. 
Any waiver of any condition in, or breach of, any of the foregoing in a
particular instance shall not operate as a waiver of other or subsequent
conditions or breaches of the same or a different kind.  The Lenders’ and/or the
Administrative Agent’s exercise or failure to exercise any rights or remedies
under any of the foregoing in a particular instance shall not operate as a
waiver of its right to exercise the same or different rights, remedies, powers
and privileges in any other instances.  There are no oral agreements among the
parties hereto.

 

SECTION 21.   Special Reservations.                    (a) The confirmation of
the Existing Commitment Fees in Section 1 of this Second Amendment shall not be
construed to be (x) a waiver of any rights any Credit Party may have against a
Non-Funding Lender on grounds that such Non-Funding Lender is a Defaulting
Lender or otherwise or (y) an acknowledgment by the Credit Parties that a
Non-Funding Lender is entitled to the payment of the Existing Commitment Fees
pursuant to Section 2.09(a) of the Credit Agreement.

 

(b) Nothing contained in, or arising out of the execution and delivery of, this
Second Amendment shall be construed as a waiver of any of the rights of the
Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuers
reserved pursuant to that certain Reservation of Rights Letter, dated

 

9

--------------------------------------------------------------------------------


 

January 16, 2009, from the Administrative Agent to the Borrower, with respect to
the Designation described therein (and its effectiveness), all of which rights
remain expressly reserved as described therein.

 

[Signature pages to follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment has been executed by the parties
hereto as of the date first written above.

 

 

STATION CASINOS, INC.

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

Executive Vice President, Chief Accounting Officer & Treasurer

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

FCP HOLDING, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Frank J. Fertitta III

 

 

Name:

Frank J. Fertitta III

 

 

Title:

President

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

FERTITTA PARTNERS LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Frank J. Fertitta III

 

 

Name:

Frank J. Fertitta III

 

 

Title:

President

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

FCP VOTECO, LLC,

 

a Nevada limited liability company

 

 

 

By:

/s/ Frank J. Fertitta III

 

 

Name:

Frank J. Fertitta III

 

 

Title:

Co-President

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

BOULDER STATION, INC.

 

CENTERLINE HOLDINGS, LLC

 

CHARLESTON STATION, LLC

 

FIESTA STATION, INC.

 

FRESNO LAND ACQUISITIONS, LLC

 

GOLD RUSH STATION, LLC

 

LAKE MEAD STATION, INC.

 

LML STATION, LLC

 

MAGIC STAR STATION, LLC

 

PALACE STATION HOTEL & CASINO, INC.

 

RANCHO STATION, LLC

 

SANTA FE STATION, INC.

 

STATION HOLDINGS, INC.

 

STN AVIATION, INC.

 

SUNSET STATION, INC.

 

TEXAS STATION, LLC

 

TROPICANA STATION, INC.

 

TROPICANA STATION, LLC

 

 

 

 

 

By: By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President and Treasurer

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

SC BUTTE DEVELOPMENT, LLC

 

SC BUTTE MANAGEMENT, LLC

 

SC MADERA DEVELOPMENT, LLC

 

SC MADERA MANAGEMENT, LLC

 

SC SONOMA DEVELOPMENT, LLC

 

SC SONOMA MANAGEMENT, LLC

 

STATION CALIFORNIA, LLC

 

STATION DEVELOPMENT, LLC

 

 

 

 

 

By: By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

Authorized Signatory

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

RIVER CENTRAL, LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

Station Casinos, Inc., a Nevada corporation, its Manager

 

 

 

By: By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

Executive Vice President, Chief Accounting Officer & Treasurer

 

 

 

 

 

STATION CONSTRUCTION, LLC,

 

a Nevada limited liability company

 

 

 

By:

Station Casinos, Inc., a Nevada corporation, its Sole Member

 

 

 

By: By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

Executive Vice President, Chief Accounting Officer & Treasurer

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

PAST ENTERPRISES, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

President and Treasurer

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

SONOMA LAND HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

President, Chief Financial Officer & Treasurer

 

Signature Page to Second Amendment to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

NAME OF INSTITUTION:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to Second Amendment to First Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to Second Amendment to First Forbearance Agreement

 

--------------------------------------------------------------------------------